DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 1/02/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bendel (US 10,132,109).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al. (US 2012/0068480) in view of Cumbo et al. (US 8,596,696).

Regarding claim 1, Bendel et al discloses A motor vehicle lock for a motor vehicle door or a motor vehicle seat, the motor vehicle lock comprising: 
a locking mechanism having 
a rotary latch (4; Bendel et al.), 
a ratchet pawl (6; Bendel et al.) that ratchets the rotary latch, and 
a blocking element (8; Bendel et al.) for the ratchet pawl; 
a triggering element (13; Bendel et al.) that engages the blocking element and moves the blocking element into a position that releases the ratchet pawl (c.4,l.17, Fig 3 element 13 via 8; Bendel et al.); and 

Bendel et al. discusses a motor to move the first position pawl but does not specifically discuss what type of motor or drive arrangement to move the first position pawl (trigger element; instant application) 
Cumbo et al. teaches a sliding (linear sliding drive)  lock link moved by a manual mechanism, such as a mechanical connection with a lock button, or by electronically by a small motorized actuator or the purpose of providing remote operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bendel et al. with a sliding (linear) lock  link moved by a manual mechanism, such as a mechanical connection with a lock button, or by electronically by a small motorized actuator as taught Cumbo et al. for the expected benefit of providing remote operation and convenient placement of controls.  

Regarding claim 2,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 1, wherein the drive unit is connected to a lock housing (1; Bendel et al.).


Regarding claim 3,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 1, wherein the drive unit (means of a motor, [0014]; Bendel et al. silent on location) is located separately (motorized actuator moving a lock link 80, located separately (must be separate)  from the lock through Bodwen cable, c.4, l.58; Cumbo et al.) from a lock housing and acts on the triggering element via a transmitting element (rod or Bowden cable, c.4 l.43; Cumbo et al.).

Regarding claim 2,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 3, wherein the transmitting element is constructed as a Bowden cable(c.4 l.43; Cumbo et al.)  having a sleeve and a core (commonly known as Bowden cable).

Regarding claim 5,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 2, wherein the drive unit is connected to a base (1; Bendel et al.), which also supports the sleeve of the Bowden cable.

Regarding claim 6,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 1, wherein the ratchet pawl and the triggering element are mounted on the same axis (Fig. 1, about 7; Bendel et al.) on a lock case.

Regarding claim 7,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 1, wherein the triggering element comprises a triggering pin (Fig. 1, pin, 14; Bendel et al.) that first contacts the blocking element (Fig. 1; Bendel et al.)  to move the blocking element into the position that releases the ratchet pawl (6; Bendel et al.), and then subsequently, the triggering pin contacts the ratchet pawl (indirectly via the body of 13).

Regarding claim 8,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 7, wherein the triggering pin is arranged in a recess (15, Fig. 1; Bendel et al. ) on the ratchet pawl.

    PNG
    media_image1.png
    789
    973
    media_image1.png
    Greyscale
Annotated Figure taken from Bendel (US 2012/0068480)

Regarding claim 9,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 8, wherein the recess has a "U"-shape.
Note: rather than indefinite U-shape is broadly interpreted as any structure with a definably concavity as shown in (Fig. 1; Bendel et al.)

Regarding claim 10,  the combination of Bendel et al. and Cumbo et al. makes obvious The motor vehicle lock according to claim 8, wherein the blocking element is provided on the open end of the recess (assumed of the triggering element, See annotated Figure 1; Bendel et al.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/T. L. N./
Examiner, Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 7, 2021